                                                1547 Filed 09/29/20
                Case 1:15-cr-00537-VEC Document 1546       09/30/20 Page 1 of 1
                                                                     USDC SDNY

MEMO ENDORSED                                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
                                  MAHER & PITTELL, LLP               DATE FILED: 9/30/2020
                                                 ATTORNEYS AT LAW
        Reply To:                                                                         Long Island Office
        42-40 Bell Blvd, Suite 302                                                   10 Bond St, Suite 389
        Bayside, New York 11361                                               Great Neck, New York 11021
        Tel (516) 829-2299                                                              Tel (516) 829-2299
        jp@jpittell.com                                                                     jp@jpittell.com

        September 29, 2020

        Hon. Valerie E. Caproni
        US District Judge
        40 Foley Square
        New York, NY 10007

        Re: U.S. v. Conyers, et. al, 15 cr 537 (VEC) {Wendell Belle}

        Dear Judge Caproni:

               I am counsel for Wendell Belle, in the above referenced matter.

                I submit this letter as a brief follow up to Your Honor’s endorsement, of my letter dated
        September 27, 2020, approving my reappointment to represent Mr. Belle pursuant to the CJA Act.
        The CJA Office informs the order must be issued nunc pro tunc to account to services rendered prior
        to the date of Your Honor’s endorsement. Accordingly, I respectfully request the endorsement noted
        as nunc pro tunc to September 6, 2019 which is the first date I began working on the Davis
        remand/resentence.

                                                        Respectfully submitted,
                                                        /s/
                                                        Jeffrey G. Pittell

Application GRANTED. Mr. Pittell is
appointed to represent Mr. Belle pursuant
to the CJA Act nunc pro tunc to
September 6, 2019.
SO ORDERED.




                                            9/30/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
